Citation Nr: 0714497	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962, with subsequent periods of active duty for training 
(ACDUTRA) until October 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

A hearing at the RO before the undersigned was conducted in 
November 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131, 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6(a).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  When the veteran's 
reported complaints establish a continuity of symptomatology 
after service as contemplated by 38 C.F.R. § 3.303(b), there 
still must be a current diagnosis of a disability to warrant 
service connection.  See Hampton v. Gober, 10 Vet. App. 481, 
482 (1997).  

A VA spine examination was conducted in July 2004.  The 
veteran related a history of neck problems since a parachute 
injury in 1978 for which he was initially treated by a 
physician with medication.  His last physician evaluation was 
in 1981 and he was subsequently treated by a chiropractor.  
The veteran complained of posterior pain in the lower 
cervical spine with radicular symptoms.  Physical examination 
noted that range of motion of the cervical spine was within 
normal limits, and he did not complain of discomfort.  He was 
tender to palpation around the lower cervical paravertebral 
region.  Neurological examination was unremarkable.  An X-ray 
evaluation noted age-related degenerative changes at C4-C5, 
and much more than at C5-C6.  The examiner stated that there 
is insufficient evidence to suggest that the veteran's 
current cervical spine condition is related to the inservice 
injury.  The X-ray changes appear to be age related, and do 
not demonstrate any findings that might be significantly 
worse than that of a 62-year old without a history of neck 
trauma.  The examiner noted that, if documentation could be 
found of continuing neck treatment from 1978 to the late 
1990's, then it would be reasonable to suggest that the 
veteran has ongoing soft tissue cervical symptoms not related 
to the age-related degenerative disc disease.  

In statements, the veteran the veteran explained that he 
injured his low back in a parachute jump during ACDUTRA, in 
June 1978, was treated by a chiropractor, eventually cleared 
to parachute jump, he reinjured his neck in a subsequent 
jump, and he was again treated by a chiropractor.  He is in 
receipt of service connection for a low back disability.  At 
his hearing, the veteran essentially testified that he has 
had recent treatment for a cervical spine condition with the 
chiropractor, Stewart Stephenson, D. C., who treated him in 
the late 1970's for a cervical spine condition.  The only 
chiropractic treatment records from the late 1970's and early 
1980's of record refer to treatment for his already service-
connected low back condition.  Statements from Dr. Stephenson 
note treatment from November and December 1978 for a lumbar 
condition caused by a parachute jump in June 1978.  
Statements from Donald A. Colwell, D.C., note treatment from 
1982 to 1984 for a low back condition.  These additional 
treatment records could provide evidence of continuity of 
symptomatology and a current diagnosis of cervical spine 
condition superimposed over his age-related degenerative disc 
disease.   

If additional evidence pertaining to treatment for the 
cervical spine in the 1970's or 1980's, or a current 
diagnosis of a cervical spine condition superimposed over his 
age-related degenerative disc disease, is obtained, schedule 
the veteran for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Stephenson and request 
copies of complete clinical records 
pertaining to the veteran's treatment, 
particularly any records from the 1970's 
and 1980's.

2.  If additional pertinent evidence is 
obtained, the veteran should be afforded 
a spine examination to obtain an opinion 
as to whether he has a current cervical 
spine condition that is at least as 
likely as not (50 percent probability or 
more), incurred in or aggravated by 
service.  The examiner should review the 
claims folder and a copy of this remand 
in conjunction with the examination and 
provide a rationale for his opinion.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative an SSOC 
and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

